Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16652673. Restriction election for claims 1-13, and 21-22 are elected without traverse by “Saleh Kaihani”. Claims 1-13, and 21-22 are pending examination. 


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture). As such, claim 1 is/are drawn to one of the statutory categories of invention.
Claims 1-13, and 21-22 are directed to digital publication platform solution for allowing content creation individually or by collaboration, sharing, distribution, redistribution, purchasing, ad social community surrounding readership. Specifically, the claims recite user profiles and user access credentials; store digital publication items, or access information on how to access digital publication items, or both; store one or more libraries associated with each user, wherein the one or more user libraries are capable of being accessed by other users and, wherein the one or more libraries comprise links to the digital content based on a user’s desired digital publication items, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, server, database merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, server, database perform(s) the steps or functions of user profiles and user access credentials; store digital publication items, or access information on how to access digital publication items, or both; store one or more libraries associated with each user, wherein the one or more user libraries are capable of being accessed by other users and, wherein the one or more libraries comprise links to the digital content based on a user’s desired digital publication items. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, server, database to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of digital publication platform solution for allowing content creation individually or by collaboration, sharing, distribution, redistribution, purchasing, ad social community surrounding readership. As discussed above, taking the claim elements separately, the system, server, database perform(s) the steps or functions of user profiles and user access credentials; store digital publication items, or access information on how to access digital publication items, or both; store one or more libraries associated with each user, wherein the one or more user libraries are capable of being accessed by other users and, wherein the one or more libraries comprise links to the digital content based on a user’s desired digital publication items. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of digital publication platform solution for allowing content creation individually or by collaboration, sharing, distribution, redistribution, purchasing, ad social community surrounding readership. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-13, and 21-22 further describe the abstract idea of digital publication platform solution for allowing content creation individually or by collaboration, sharing, distribution, redistribution, purchasing, ad social community surrounding readership. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al., (U.S. Patent Application Publication No. 20170075919) in view of Dube et al., (U.S. Patent Application Publication No. 20150074397).
	As to Claim 1, Boss teaches an end-to-end integrated digital publication system comprising:a subscription (0083: subscribe to or follow a public record within the enterprise social network… 0091: Subscribers to the record can view and post to a record feed in accordance with a permissions configuration for the feed and the record. Publications in a record context also can include documents, other media files, posts, or comments) and access server (0134: the database system) configured to store a database of users (0036: a tenant database 22 (including a user database) for storing tenant data 23 (including user data)), user profiles (0078: user of the database system 16 is associated with a “user profile) and user access credentials “credentials can be permissions”; (0134: the database system also disables some or all of the permissions in the collaborative set of permissions previously enabled for the collaborating users in block 306. For example, the database system can downgrade the access privileges of the collaborating users by disabling their previously held collaborative permissions to edit the file. In some implementations, the database system more generally, in block 318, restricts access to the published file in the library to the permissions associated with the library. For example, in some implementations, the access controls with respect to the published file become governed by the associated library to which the file is published. For example, the access privileges of the collaborating users with respect to the published file are defined by the permissions such users have with respect to the library itself. More generally, the access privileges of the any users of the database system with respect to the published file are defined by the permissions such users have with respect to the library itself. In some implementations, except for library administrators or other users having sufficiently-privileged managerial or supervisory roles, the access privileges of all users can be limited to viewing privileges based on the limited permissions such users have respect to shared libraries),a digital content database (0125: a digital library maintained by the database system) configured to store digital publication items (0090: Publications in a group context can include documents, other media files, posts, or comments. In some implementations, the group feed also includes publications and other feed items that are about the group as a whole, the group's purpose, the group's description, a status of the group, and group records and other objects stored in association with the group), or access information on how to access digital publication items (0032: collaborating users with particular access privileges to a shared collaborative version of the file. In some implementations, the transition from the collaboration stage to the publication stage is triggered responsive to the owner of the file selecting to publish (or “share”) the file to a particular library), or both..
Boss does not teach a library server, wherein the library server is configured to store one or more libraries associated with each user, wherein the one or more user libraries are capable of being accessed by other users and, wherein the one or more libraries comprise links to the digital content database based on a user’s desired digital publication items.
However Dube teaches a library server, wherein the library server is configured to store one or more libraries associated with each user (figure 2B; paragraph [0085]), wherein the library server is configured to store one or more libraries associated with each user), figure 3; paragraphs [0070], [0130)),  wherein the one or more user libraries are capable of being accessed by other users and wherein the one or more user libraries are capable of being accessed by other users (a group of users (other users) are capable of sharing (accessing) a file with other users of a particular library (user library); paragraphs [0032], [0081]), wherein the one or more libraries comprise links to the digital content database based on a user’s desired digital publication items (0032, 0081: wherein the one or more libraries comprise links to the digital content database based on a user's desired digital publication items (one or more of the libraries comprise links to the tenant database 22 based on a user's desire to access the feed items within the enterprise's Publications, (0037, 0067, 0084-0085, 0114).. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boss to include wherein the library server is configured to store one or more libraries associated with each user, wherein the one or more user libraries are capable of being accessed by other users and, wherein the one or more libraries comprise links to the digital content database based on a user’s desired digital publication items of Dube. Motivation to do so comes from the knowledge well known in the art that wherein the library server is configured to store one or more libraries associated with each user, wherein the one or more user libraries are capable of being accessed by other users and, wherein the one or more libraries comprise links to the digital content database based on a user’s desired digital publication items would help provide a better way for the user to access content in different libraries on different servers and that would therefore make the method/system more user friendly.

As to Claim 2, Boss and Dube teach the system of claim 1.
Boss further teaches a content creation server configured to provide digital publication tools, templates, guides and forms to users and users can create the digital publication items and store in the digital content database; (see Fig. 5-14).

As to Claim 3, Boss and Dube teach the system of claim 2.
Boss further teaches wherein the content creation server is further configured to allow a first user to invite one or more users to collaborate in content creation; (0155: a goal of sharing the file with other collaborating users is to facilitate collaboration with such other users in creating a final version of the file).

As to Claim 4, Boss and Dube teach the system of claim 1.
Boss further teaches wherein a first user specifies a level of access by other users to the first user’s one or more libraries and the level of access is stored in the subscription and access server; (0045:  a particular user system 12 can be entirely determined by the authorizations or permissions (or “permission sets” or “permission levels”) for the current user of such user system… user system can have the capacities allotted to that administrator. Where a hierarchical role model is used, users at one permission level can have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. Thus, different users generally will have different capabilities with regard to accessing and modifying application and database information, depending on the users' respective security or permission levels).

As to Claim 7, Boss and Dube teach the system of claim 1.
Boss further teaches a social media server enabling users to follow other users activity; (0084: the first user is following the second user, the first user's news feed can receive a post from the second user submitted to the second user's profile feed), (0085: A second user following a first user, a first group, or a first record can automatically receive the feed items associated with the first user, the first group or the first record for display in the second user's news feed).

As to Claim 9, Boss and Dube teach the system of claim 1.
Boss further teaches wherein a first user grants access to a second user to read digital publication items in a library of the first user upon verification that the second user is a customer, client or patron of the first user; (0155: a goal of sharing the file with other collaborating users is to facilitate collaboration with such other users in creating a final version of the file).	
	
	
Claim Objections
5.	Claim(s) 5-6, 8, 10-12, 21-22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	

NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “How subscription-based scholarly journals can convert to open access: A review of approaches” describes “This article reviews the ways through which subscription-based scholarly journals have converted to open access. The methodology included a comprehensive literature review of both published and ‘grey’ literature, such as blog posts and press releases. Eight interviews were also conducted with stakeholders representing different parts of the scholarly publishing landscape. Strategies of conversion for different types of journals are presented at multiple levels (publishers, national, research funders, organizational, and so on). The identified scenarios are split into two main categories, those that rely heavily on article processing charges and those that can operate without relying on author-side financing. Despite there being interesting and important shared traits among many converted journals, individual circumstances largely dictate what options for conversion are viable for a journal. There is no single solution that works for every journal but rather a broad selection of different solutions, among which selection should be well informed”.

	
Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US 20070276925 A1 teaches similar invention which describes The system has a network e.g. cable network, for distributing copyrighted content to a device e.g. laptop, at a location. A content server is operatively communicated with the network, and another network is communicated with the server. The latter network receives a request to access particular content from another device at another location. The server is operated to identify existence of a relationship between the two devices and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621